Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/28/2022.
Claims 1-20 are pending in the application.



Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to steps 2A/2B of the 35 USC 101 analysis.  In particular, the Examiner agrees the limitation comprising “sending control signals to one or more environmental devices to control an environment of the space according to the signature” represents a practical application of the abstract idea of “constructing a signature” to adapting an environment of the space via the step of controlling.  In other words, controlling is not controlling a controller of the system but rather controlling a specific device to effectuate control of the environment. 
Applicant’s arguments with respect to 35 USC 103 have been considered but are not persuasive.  The arguments directed to 35 USC 101 with respect to whether the applied combination of prior art is routine, well-known, or conventional are specific to the 35 USC 101 analysis; however, Applicant does not separately argue whether what is considered well-known, routine, or conventional is sufficient to overcome the applied combination of prior art under 35 USC 103.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (PG/PUB 2016/0261931) in view over Rosenberg (PG/PUB 20060195361).

As per claim 1, Fadell et al. teaches a system for controlling a space, comprising:
a plurality of environmental sensors configured to measure an attribute of the space (0124, Figure 4); and 
a user device (e.g. “household policy manager,” ) configured to:
receive data from the plurality of environmental sensors, the data describing one or more characteristics of one or more individuals in the space (0124-0125, Figures 4-5, Figure 13)
0[[receive, from the user in real time, a selection of a desired demographic]] (0107, Figure 3, see also 0124-0132, Figure 13 e.g. Fadell et al. teaches receiving both demographics and user defined policies via a manager but is silent as to the manager performing the function of receiving user selected demographics and constructing a signature for the space based on user selection of a desired demographic, infra.  A signature is interpreted as a control scene/policy built for a desired demographic.  For example, based on identifying a specific occupant age, then implement a predetermined control scene built for that occupant)
 0[[construct a signature for the space based on the desired demographic]] (e.g. Fadell et al. teaches receiving both demographics and user defined policies via a manager for constructing a control policy based on a demographic but is silent as to the manager performing the function of receiving and constructing a signature for the space in a single device infra0 , the control policy comprising one or more environmental conditions associated with the desired demographic (0075, 0086, 0107, Figure 3, Figure 13 e.g. see policy based control for selected demographics, including signatures for at least regulating temperature and door control); and
send control signals to one or more environmental devices to control an environment of the space according to the signature (0075, 0111, 0122, 0134, 0230-0231, Figure, 0124 e.g. “Once the demographic information is known, the demographics may be used to select a subset of policies typically applicable for the inferred demographics.”)


            0Rosenberg teaches receiving, from the user in real time, a selection of a desired demographic (0033: In one embodiment, such client DP circuitry is adapted to enable users to select and/or enter which demographic characteristics and/or which combinations of demographic characteristics for which profile information is desired. Such a selection is sent to the DP server 100 upon the user performing an inquiry process. Upon receiving the resulting current demographic profile from the DP server 100, client DP circuitry supported by the selecting user device is adapted to cause the current demographic profile to be displayed to the user in visual and/or aural form. In this way, users can selectively access and view a current demographic profile about location-based establishment.”)
  0Fadell et al. teaches constructing a signature for an identified demographic (e.g. a signature is interpreted as a control policy associated with a demographic, see 0017-19, 0107, 0110, 0123-0127 “As discussed above, in some embodiments, household demographics may be used to determine particular policies for a household. For example, different policies (e.g. representative of a signature/control policy associated with a demographic) may be desirable for a house with small children than a household of all adults. Demographic information may include, for example: occupant information such as: number of occupants, gender of occupants, age of occupants, ethnicity of occupants, etc. The demographic information 166 may be provided to the household policy manager 154, which may provide policies 182 based upon the demographics. For example, as mentioned above, user-defined policies 164 associated with matching demographics 166 may be provided to house 184, see also “This demographic inference 322 may be used by the policy manager 154 to obtain policies 324 associated with the particular demographic 322. For example, in the current embodiment, the policy manager 154 may provide the demographic information 322 to an external policy service 324, which may return a subset of policies 324 associated with all or part of the demographics 322. In alternative embodiments, the selection of demographic-applicable policies 324 may be local to the home 310.
[0127] The graphical user interface 350 may be provided, for example, on a smart device, such as a tablet computer, an alarm system display panel, etc. The graphical user interface may include any number of questions 352 regarding demographic information of the household. In some scenarios, the graphical user interface 350 may auto-populate demographic items that the demographic detection circuitry 320 has inferred, while allowing the user of the graphical user interface 350 to modify the demographic information.
0Fadell et al. teaches creating user defined control policies (e.g. constructing signatures) for controlling home appliances based on received demographics to achieve a desired environment, albeit the assigned control policies are created using identified demographics but not user selected demographics (Figure 9, Figure 13, Figure 24, 0105-0108, 0124).
Rosenberg teaches user selected demographics as described above (0033)
    0Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the manager interface of Fadell et al. (e.g. a manager configured to receive both user defined policies and demographics) to the teachings of Rosenberg (e.g. receiving demographic data responsive to real time user selection of the demographic), would achieve an expected and predictable result via providing an integrated manager configured to assist a user in assigning desired control functions to selected demographics based upon identified demographics.  Since defining a control policy for selected demographics provides a level of granular control and customization per demographic, an improved invention is realized to adapt a home environment to maximize user comfort using demographic identifiers. Moreover, whether functions are separate to or integral with a device, an expected and predictable result is realized with a benefit of providing a single access point to customize control policies based on received demographic information, see MPEP 2144.04, V. Making Portable, Integral, Separable, Adjustable, or Continuous.   
One of ordinary skill in the art applying the teachings of Fadell for associating control policies (e.g. signatures) based on identified demographics to the teachings of Rosenberg for obtaining user selected demographics, would achieve an expected and predictable result of constructing a control policy (signature) for the user selected demographics.
   In particular, one of ordinary skill in the art using the demographic data based on user selected demographics, as per Rosenberg, in place of the received demographics, as per Fadell, would achieve an expected and predictable result via using demographic statistics/distribution for association with a control policy for use in controlling the home environment.  Fadell expressly teaches that received demographic data is associated with user define control policies and/or “used to selected a subset of policies typically applicable for the inferred demographics,” 0124).  The substitution of demographic data, as per Rosenberg, in place of the inferred demographics of Fadell, would provide an expected and predictable result of sending a control signal based on the demographic signature with the additional benefit of using statistical demographic data (e.g. granular levels of demographics) based on user selection (e.g. based on music preferences for selected demographic, select an optimal control policy)
As per claim 2, Fadell et al. teaches the system of Claim 1, the one or more environmental devices comprising at least one of a lighting system, an audio system, or an HVAC system (0075, 0079, 0180)
As per claim 3, Fadell et al. teaches the system of Claim 1, wherein controlling an environment of the space comprises controlling at least one of music, lighting, temperature, or visual displays (0075, 0180)
As per claim 4, Fadell et al. teaches the system of Claim 1, wherein the data comprises a number of the one or more individuals, an age of the one or more individuals, and a sex of the one or more individual (0107, Figure 5, supra claim 1)

As per claim 6, Fadell et al. teaches the system of Claim 4, wherein the user device is further configured to measure a change in the data as a result of controlling the environment of the space, and store an updated signature, the updated signature based on the change in the data (0107, 0111, 0115-0116, 0203, 0233 Figure 5 e.g. see activity patterns and associated policies updated in response to changes or discovered patterns)
As per claim 7, Fadell et al. teaches the system of Claim 6, wherein the user device is further configured to send updated control signals to the one or more environmental devices to control the environment of the space according to the updated signature (0113, 0123, 0151, 0159, 0163, 0184 e.g. see real time control via the manager based upon existing or adapted policies to account for user defined changes and/or pattern based changes)
As per claim 8, Fadell et al. teaches a method of controlling a space, the method comprising:
receiving from a plurality of environmental sensors, data describing one or more characteristics of one or more individuals in the space, supra claim 1
receiving, from a user via a user device in real time, a selection of a desired demographic; constructing a signature for the space based on the desired demographic, the signature comprising one or more environmental conditions associated with the desired demographic, supra claim 1
sending control signals to one or more environmental devices to control an environment of the space according to the signature, supra claim 1.
As per claim 9, Fadell et al. teaches the method of Claim 8, the one or more environmental devices comprising at least one of a lighting system, an audio system, or an HVAC system, supra claim 2.
As per claim 10, Fadell teaches the method of Claim 8, wherein controlling an environment of the space comprises controlling at least one of music, lighting, temperature, or visual displays, supra claim 3.
As per claim 11, Fadell teaches the method of Claim 8, wherein the data comprises a number of the one or more individuals, an age of the one or more individuals, and a sex of the one or more individuals, supra claim 4.

As per claim 13, Fadell teaches the method of Claim 11, the method further comprising measuring a change in the data as a result of controlling the environment of the space, and storing an updated signature, the updated signature based on the change in the data, supra claim 6.
As per claim 14, Fadell teaches the method of Claim 13, the method further comprising sending updated control signals to the one or more environmental devices to control the environment of the space according to the updated signature, supra claim 7.
As per claim 15, Fadell teaches a building management system (BMS), comprising:
a plurality of environmental sensors configured to measure an attribute of a space; and a control system configured to:
receive data from the plurality of environmental sensors, the data describing one or more characteristics of one or more individuals in the space; supra claim 1
receive, from a user via a user device in real time, a selection of a desired demographic; construct a signature for the space based on the desired demographic, the signature comprising one or more environmental conditions associated with the desired demographic; supra claim 1, and
send control signals to one or more environmental devices to control an environment of the space according to the signature, supra claim 1
As per claim 16, Fadell teaches the building management system (BMS) of Claim 15, the one or more environmental devices comprising at least one of a lighting system, an audio system, or an HVAC system, supra claim 2
As per claim 17, Fadell teaches the building management system (BMS) of Claim 15, controlling an environment of the space comprising controlling at least one of music, lighting, temperature, or visual displays, supra claim 3
As per claim 18, Fadell teaches the building management system (BMS) of Claim 15, the data comprising a number of the one or more individuals, an age of the one or more individuals, and a sex of the one or more individuals, supra claim 4

As per claim 20, Fadell teaches the building management system (BMS) of Claim 18, wherein the occupancy control system is further configured to measure a change in the data as a result of controlling the environment of the space, and store an updated signature, the updated signature based on the change in the data, supra claim 6.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (PG/PUB 2016/0261931) in view over Rosenberg (PG/PUB 20060195361) and in further view over Chen (PG/PUB 20160161137)

As per claim 5, Fadell et al. teaches the system of Claim 4, wherein the user device is further configured to receive a selection from the user to operate in a first reactive mode or a second target mode (e.g. a first reactive mode is interpreted as a configuration mode and/or associating demographics with policies,  0113, 0127), wherein 154 may enable a user to confirm and/or set each aspect of a policy prior to implementation. Alternatively, the household policy manager 154 may enable automatic policy implementation without user control and/or confirmation. In some embodiments, a hybrid override mode may be implemented that enables the user to halt implementation of an automatically implemented policy and/or override some or all aspects of an implemented policy while maintaining execution of the policy.” See override mode as reading on user selection of at least a first reactive mode, 0124-0127.  As applied below, a first reactive mode is a mode that is selected by a user, and where the mode is adapted to automatically implement automated policy building/signature construction juxtaposed to a user manual mode for manually building a signature/policy.)
  Chen teaches wherein the first reactive mode constructs the signature according to the one or -2-4844-5537-7898.1Atty. Dkt. No. 18-0300-US (121299-0112) more individuals in the space  (Figure 2, 0011-13, 0016-, 0029, 0038-39, 0058-62, 0065, 0068: see “learning mode” as reading on a first reactive mode for constructing a signature.  As interpreted, automatic implementation of a process opposed to a manual implementation)

Fadell teaches automatically constructing a signature according to one or more individuals in a space (0113, 0127, see also automatically building policies for selected demographics, 0124-0127)

Accordingly, before the effective filing date of the invention one of ordinary skill in the art combining the teachings of Chen and Fadell would achieve an expected and predictable result of where the first reactive mode constructs the signature according to the one or -2-4844-5537-7898.1Atty. Dkt. No. 18-0300-US (121299-0112) more individuals in the space. The application of the teachings of Chen for automatically implementing a learning mode to the teachings of Fadell for automatically constructing a signature would result in an improved invention via automating an otherwise manual activity for adjusting a comfort degree, as described by Chen, 0006-0007, 0009.  In effect, based on a selecting the learning mode, a signature is automatically constructed opposed to selecting a manual mode that requires user interaction with the manager to build the signature. 


As per claim 12, Fadell teaches the method of Claim 11, the method further comprising receiving  a selection from the user to operate in a first reactive mode or a second target mode,  wherein the first reactive mode constructs the signature according to the one or -2-4844-5537-7898.1Atty. Dkt. No. 18-0300-US (121299-0112) more individuals in the space and wherein the second target mode constructs the signature according to the desired demographic (e.g. the “or” limitation is interpreted as an alternative)
Claim 12 is rejected under the same combination of prior art and rationale applied to claim 5.
As per claim 19, Fadell teaches the building management system (BMS) of Claim 18, wherein the control system is further configured to receive a selection from the user to operate in a first reactive mode or a second target mode, wherein the first reactive mode constructs the signature according to the one or -2-4844-5537-7898.1Atty. Dkt. No. 18-0300-US (121299-0112) more individuals in the space and wherein the second target mode constructs the signature according to the desired demographic (e.g. the “or” limitation is interpreted as an alternative
Claim 19 is rejected under the same combination of prior art and rationale applied to claim 5.


Conclusion
20050132014, Col 2 lines 33-59: see learning demographic profiles (e.g. as interpreted, signature data)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117